
	
		One Hundred Eleventh Congress of the United
		  States of America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. CON. RES. 72
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 15, 2010
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Recognizing the 45th anniversary of the
		  White House Fellows Program.
	
	
		Whereas
			 in 1964, John W. Gardner presented the idea of selecting a handful of
			 outstanding men and women to travel to Washington, DC, to participate in a
			 fellowship program that would educate such men and women about the workings of
			 the highest levels of the Federal Government and about leadership, as they
			 observed Federal officials in action and met with these officials and other
			 leaders of society, thereby strengthening the abilities of such individuals to
			 contribute to their communities, their professions, and the United
			 States;
		Whereas
			 President Lyndon B. Johnson established the President’s Commission on White
			 House Fellowships, through Executive Order 11183 (as amended), to create a
			 program that would select between 11 and 19 outstanding young citizens of the
			 United States every year and bring them to Washington, DC, for first
			 hand, high-level experience in the workings of the Federal Government, to
			 establish an era when the young men and women of America and their government
			 belonged to each other—belonged to each other in fact and in
			 spirit;
		Whereas
			 the White House Fellows Program has steadfastly remained a nonpartisan program
			 that has served 9 Presidents exceptionally well;
		Whereas
			 the 672 White House Fellows who have served have established a legacy of
			 leadership in every aspect of our society, including appointments as cabinet
			 officers, ambassadors, special envoys, deputy and assistant secretaries of
			 departments and senior White House staff, election to the House of
			 Representatives, Senate, and State and local governments, appointments to the
			 Federal, State, and local judiciary, appointments as United States Attorneys,
			 leadership in many of the largest corporations and law firms in the United
			 States, service as presidents of colleges and universities, deans of our most
			 distinguished graduate schools, officials in nonprofit organizations,
			 distinguished scholars and historians, and service as senior leaders in every
			 branch of the United States Armed Forces;
		Whereas
			 this legacy of leadership is a resource that has been relied upon by the Nation
			 during major challenges, including organizing resettlement operations following
			 the Vietnam War, assisting with the national response to terrorist attacks,
			 managing the aftermath of natural disasters such as Hurricanes Katrina and
			 Rita, providing support to earthquake victims in Haiti, performing military
			 service in Iraq and Afghanistan, and reforming and innovating the national and
			 international securities and capital markets;
		Whereas
			 the 672 White House Fellows have characterized their post-Fellowship years with
			 a lifetime commitment to public service, including creating a White House
			 Fellows Community of Mutual Support for leadership at every level of government
			 and in every element of our national life; and
		Whereas
			 September 1, 2010, marked the 45th anniversary of the first class of White
			 House Fellows to serve this Nation: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the 45th anniversary of the
			 White House Fellows program and commends the White House Fellows for their
			 continuing lifetime commitment to public service;
			(2)acknowledges the legacy of leadership
			 provided by White House Fellows over the years in their local communities, the
			 Nation, and the world; and
			(3)expresses appreciation and support for the
			 continuing leadership of White House Fellows in all aspects of our national
			 life in the years ahead.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
